DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “an outer diameter of the support sleeve outside diameter” is grammatically awkward, since the support sleeve outside diameter is already an outer diameter.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 14-22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom sub assembly" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that applicant intended to recite the bottom sub assembly in line 2 for purposes of examination.
Claim 1, last two lines recites “a support sleeve” for which it cannot be determined if a new support sleeve over the one introduced in line 13 is required. It is assumed that applicant intended that the support sleeve of the last two lines of claim 1 refer to the previously introduced support sleeve for purposes of examination.
Claims 2-11, and 13 depend from claim 1, and thus are also similarly rejected.
Claim 4 recites “an adjuster sleeve” in line 3, for which it cannot be determined if a new adjuster sleeve over the one introduced in claim 1 is required. It is assumed that applicant intended to refer to the adjuster sleeve of claim 1.
Claim 5 recites “an object” in line 2, for which it cannot be determined if a new object over the one introduced in claim 1 is required. It is assumed that applicant intended to refer to the object of claim 1.
Claim 10 recites the first set of fingers are beveled- it cannot be determined if this was intended to be in addition to the taper in claim 1, or to be a further description of the 
Claim 14 recites the limitation "the bottom sub assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-22 and 26 depend from claim 14, and thus are also similarly rejected.
Claim 17, line 3 recites “an adjuster sleeve”, for which it cannot be determined if a new adjuster sleeve over the one introduced in claim 14 is required. It is assumed that applicant intended to refer to the adjuster sleeve of claim 14.
Claim 18 recites “an object” in line 2, for which it cannot be determined if a new object over the one introduced in claim 14 is required. It is assumed that applicant intended to refer to the object of claim 14.
Claim 24 recites the limitation "the bottom sub assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker US6923256.
Regarding claim 1, Parker teaches a detachable tool 10 comprising:
a bottom sub 14;
a housing 12 configured to be coupled to the bottom sub assembly, the end of the housing including a first anti-rotational lock (the castellations 49, identified in Figure 3D), the first anti-rotational lock includes a first set of fingers (select two of fingers 49 as part of the castellation in Figure 3D) on the end and a first set of grooves (the spaces between the fingers), the first set of fingers and the first set of grooves being configured to extend in parallel to each other as shown at least in Figures 1 and 3d, wherein an inner diameter of the end is tapered (best shown in Figure 3D- and indicated in the annotated Figure A below as the beveled inner diameter) towards a central axis of the housing;

    PNG
    media_image1.png
    306
    577
    media_image1.png
    Greyscale

Figure A: annotated Figure 3d

Regarding claim 10, the first set of fingers are beveled (as indicated in annotated Figure A above) at a downward angle from the proximal end of the housing towards a central axis of the housing.
Regarding claim 14, Parker teaches a method for utilizing a detachable tool 10 comprising: 
coupling a housing 12 to a bottom sub assembly 14, the end of the housing including a first anti-rotational lock 49, the first anti-rotational lock includes a first set of fingers (the extending parts of castellations 49)  on the end and a first set of grooves (the recessed portion of 49), the first set of fingers and the first set of grooves being configured to extend in parallel to each other as shown in Figures 1-3D, wherein an 
inserting the first set of fingers into a second set of grooves (the recessed portions of 39) associated with an upper sub assembly 13, as shown in Figure 1;
inserting a second set of fingers (another selection of at least two fingers of the castellation 39) associated with the upper sub assembly into the first set of grooves (in which the castellations of the upper sub and lower sub assemblies interlock with each other);
restricting rotational movement of upper-sub assembly and the housing in two rotational directions via the interlocking of the castellations;
decoupling (Figure 3d) the upper sub assembly from the bottom sub assembly based on downward linear movement of a support sleeve 44 when an object (ball 47) is positioned on the support sleeve (via landing on seat 48, wherein 48 and 43 are connected to 44), wherein an adjuster sleeve 43 that is coupled to the upper sub assembly extends across the second anti-rotational lock as shown in Figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Smith US4726425.
Regarding claim 13, Parker teaches the invention substantially as claimed, as described above, but does not teach production tubing; and a seal assembly, wherein the production tubing and the seal assembly are inserted through the detachable tool utilizing the tapered inner diameter of the end of the housing after the bottom sub assembly is decoupled from the upper sub assembly.
Smith teaches a tubing string for production Column 1: 16-23 (thus is production tubing) with a seal assembly 43 that is landed and inserted into existing tubulars 17, for sealing within the internal bore 13 Column 3: 19-22.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Parker in view of Smith to include production tubing with a seal assembly inserted through the detachable tool using the tapered inner 
Regarding claim 26, Parker teaches the invention substantially as claimed, as described above, but does not teach inserting production tubing and a seal assembly through the detachable tool utilizing the tapered inner diameter of the end of the housing after the bottom sub assembly is decoupled from the upper sub assembly.
Smith teaches the step of supplying a tubing string for production Column 1: 16-23 (thus is production tubing) with a seal assembly 43 that is landed and inserted into existing tubulars 17, for sealing within the internal bore 13 Column 3: 19-22.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Parker in view of Smith to include the step of inserting production tubing with a seal assembly through the detachable tool using the tapered inner diameter after the bottom sub is decoupled from the upper sub as a means for providing a sealed production tubular to the wellbore.
Allowable Subject Matter
Claims 2-9, 11, 15-22, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.


Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             6/1/2021